United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3896
                         ___________________________

                                  Bradley Landreth

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                          Submitted: September 22, 2017
                             Filed: October 6, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Bradley W. Landreth appeals the district court’s1 well-reasoned order affirming
the Commissioner’s determination that he is not entitled to disability insurance

      1
      The Honorable Beth Phillips, United States District Court Judge for the
Western District of Missouri.
benefits and supplemental security income. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       Having reviewed the record de novo, this court agrees with the district court
that the ALJ’s findings are supported by substantial evidence. See Milam v. Colvin,
794 F.3d 978, 983 (8th Cir. 2015). At Step 3, a “claimant bears the burden of
demonstrating that his impairment matches all the specified criteria of a listing.”
McDade v. Astrue, 720 F.3d 994, 1001 (8th Cir. 2013). Although Landreth provided
evidence of some symptoms consistent with a compromised or compressed nerve
root—a requirement of Listing § 1.04A—the record does not support that his nerve
root was actually compromised or compressed. Contrary to Landreth’s argument that
Brown v. Colvin controls, the ALJ here did not cite the wrong listing. See Brown v.
Colvin, 825 F.3d 936, 939-40 (8th Cir. 2016).

        The ALJ did not err in summarily concluding Landreth did not meet or equal
a listed impairment because he “did not allege or argue that any of [his] impairment[s]
met or equaled a listing.” As this court has said, “There is no error when an ALJ fails
to explain why an impairment does not equal one of the listed impairments as long
as the overall conclusion is supported by the record.” Boettcher v. Astrue, 652 F.3d
860, 863 (8th Cir. 2011).

       The ALJ’s residual functional capacity determination was also supported by
the record. “The Commissioner must determine a claimant’s RFC based on all of the
relevant evidence.” McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000). The ALJ
considered Landreth’s medical records, the observations of his treating physicians,
and his own testimony before arriving at a determination supported by substantial
evidence.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________

                                         -2-